Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,802,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are functionally equivalent the claims of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herle et al. US 2003/0027563 (hereinafter “Herle”).
	Regarding claim 1, Herle teaches: A method for enabling a computing device to provide a software update to an auxiliary computing device, the method comprising, at the computing device: [FIG. 1 and FIG. 2]
	receiving, from the auxiliary computing device, a request to install the software update, wherein the request: [0016: “In order to download software from server 107, wireless communications device 102 is connected to an auxiliary device 108.” Also see FIG. 2 steps 201-203.]

	includes device information associated with the auxiliary computing device; and [0016: “The connection between the wireless communications device 102 and auxiliary device 108 may be a wired connection employing… a universal serial bus (USB) or a wireless connection conformation to Infrared Data Association (IrDA) or Bluetooth standards.” Note, these communication protocols inherently include device information.]
	in response to (1) determining, based on the device information, that the auxiliary computing device is known to the computing device, and [0016: “In order to download software from server 107, wireless communications device 102 is connected to an auxiliary device 108… In many instances, connectivity between a mobile telephone (wireless communications device 102) and a personal digital assistant (auxiliary device 108) will already be available for purposes such as synchronizing (electronic mail) message databases or personal information (contact) manager databases on the two devices.” In other words, if a connection is already available between device 102 and auxiliary device 108 then devices inherently know each other.]
	(2) receiving an approval to provide the software update to the auxiliary computing device: [0019: “The wireless communications device 102 merely serves as a conduit during the software download and is not utilized to store the downloaded software prior to installation. However, the connection used to download the software includes wireless communications device 102, which allows, software registration, security and encryption keys associated with the wireless communications device 102 to be employed in downloading the software without transfer of such keys to any intermediate devices.” In other word, prior to downloading and installing software update on device 102 software registration (i.e., approval) is required.]
	establishing a secure communication link with the auxiliary computing device; [0019: “The wireless communications device 102 merely serves as a conduit during the software download and is not utilized to store the downloaded software prior to installation. However, the connection used to download the software includes wireless communications device 102, which allows, for instance, software registration, security and encryption keys associated with the wireless communications device 102 to be employed in downloading the software without transfer of such keys to any intermediate devices.” In other word, prior to downloading and installing software update on device 102 security and encryption is employed.]
	obtaining the software update; and [0020: “The auxiliary device 108 then proceeds to program the wireless communications device 102 with the buffered software update, installing the downloaded software in wireless communications device 102.”]
	transmitting the software update to the auxiliary computing device over the secure communication link [0019: “security and encryption”] to cause the auxiliary computing device to install the software update. [0020: “The auxiliary device 108 then proceeds to program the wireless communications device 102 with the buffered software update, installing the downloaded software in wireless communications device 102.”]
	Regarding claim 2: The method of claim 1, wherein the request is periodically transmitted by the auxiliary computing device, and the request is not specifically addressed to the computing device. [0019: “…the process becomes idle (step 208) until the user again initiates wireless software download to the 
	Regarding claim 3: The method of claim 1, wherein the secure communication link is based on at least one shared key known to both the computing device and the auxiliary computing device. [0019: “The wireless communications device 102 merely serves as a conduit during the software download and is not utilized to store the downloaded software prior to installation. However, the connection used to download the software includes wireless communications device 102, which allows, for instance, software registration, security and encryption keys associated with the wireless communications device 102 to be employed in downloading the software without transfer of such keys to any intermediate devices.” In other word, prior to downloading and installing software update on device 102 security and encryption is employed.]
	Regarding claim 4: The method of claim 3, wherein the at least one shared key is established when the computing device and the auxiliary computing device are first paired with one another. [0016: “The connection between the wireless communications device 102 and auxiliary device 108 may be a wired connection employing… a universal serial bus (USB) or a wireless connection conformation to Infrared Data Association (IrDA) or Bluetooth standards.” Also see 0019: “security and encryption keys”]
	Regarding claim 5: The method of claim 1, wherein the software update is large and/or formatted in a manner such that it is more efficient for the computing device to pre-process the software update prior to transmitting the software update to the auxiliary computing device. [0020: “The auxiliary device 108 then proceeds to program the wireless communications device 102 with the buffered software update, installing the downloaded software in wireless communications device 102.”]
	Regarding claim 6: The method of claim 1, wherein the approval is received in accordance with: presenting, via a user interface (UI) displayed at the computing device, a second notification that the auxiliary computing device is seeking the software update; and receiving, via the UI, an authorization to 
	Regarding claim 7: The method of claim 6, further comprising, prior to establishing the secure communication link with the auxiliary computing device: providing, to the auxiliary computing device, an acceptance to transmit the software update. [0023: “The process 200 begins with a wireless software download to a resource-constrained wireless device capable of Internet access being initiated by the user (step 201). The wireless device is first connected to a suitable auxiliary device (step 202), which may require prompting the user to manually connect the devices where wired connectivity between the wireless and auxiliary devices is employed.” Also see paragraph 0019: “software registration”]
	Claims 8-14 are rejected based on the same citations and rationale given to claims 1-7.
	Claims 15-20 are rejected based on the same citations and rationale given to claims 1-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113